United States Court of Appeals, Eleventh Circuit.

                               No. 95-6312.

                    Sue PRITCHARD, Plaintiff-Appellant,

                                    v.

    SOUTHERN COMPANY SERVICES, Don Welliver, and Jeff Prince,
Defendants-Appellees.

                              Dec. 13, 1996.

Appeal from the United States District Court for the Northern
District of Alabama. (No. CV 94-N-475-S), Edwin L. Nelson, Judge.

                         ON PETITION FOR REHEARING

       (Opinion Aug. 28, 1996, 11th Cir., 1996, 92 F.3d 1130)

Before CARNES, Circuit Judge, and FAY and GIBSON*, Senior Circuit
Judges.

       ORDER:

       Appellees' Petition for Rehearing is denied except as to a

modification of the last paragraph of our opinion clarifying the

status of the individual officers of Southern Company Services,

Inc.       Part IV Conclusion is amended to read:

                              IV. CONCLUSION

       We conclude that the District Court erred when it granted SCSI

summary judgment under the ADA and the Rehabilitation Act.          We

REVERSE that part of its decision.       We AFFIRM summary judgment in

favor of SCSI as to the Title VII claim, and we also affirm summary

judgment in favor of Don Welliver and Jeff Prince as to all

claims.1

       *
      Honorable John R. Gibson, Senior U.S. Circuit Judge for the
Eighth Circuit, sitting by designation.
       1
      Pritchard's remedy for any discrimination she may have
suffered on account of her alleged disability lies against her
employer, not individual officers of her employer. See Mason v.
Stallings, 82 F.3d 1007, 1009 (11th Cir.1996).